Lacombe, J.
As to the presence or absence of fog, and as to the speed of the Ludvig Holberg, — the two determinative questions of fact in this caso, — there is great conflict of testimony. The witnesses from the Holberg testify most positively that during their run from the Narrows to below buoy No. 11 so dense a fog prevailed that vessels could be seen only at a short distance, and that the steamer sounded fog-signals, and reduced her speed. Those from the bark and the tug as positively assert the contrary. Of the witnesses other than those from these three vessels *120some support the libelant’s case, others that of claimants. Finally, in the testimony of nearly every witness there is much inconsistency, and it is impossible to frame such a theory of what occurred as will harmonize with all the proof. Some of the witnesses who testified on this branch of the case were examined before the district judge. His decision, therefore, is affirmed. In so doing the evidence of those on the Holberg must be in part accepted and in part discredited; either the fog prevailed for a time much less than they say it did, or she ran at full speed for some time after it shut in. It is, however, natural to expect that a witness who is testifying to the density of the fog, or the duration of a period of reduced speed, when the fog or reduction of speed is supposed by him to help his side of the case, will, exaggerate his estimate in both particulars. That his narrative thereby becomes inconsistent is not by itself sufficient to require its entire rejection, especially where it is in part corroborated by other proof. In this case the disinterested witness who concededly was nearest to the collision both in time and place testified that he overtook and passed the Holberg going slow in a dense fog, with her fog-signals sounding; and that there was dense fog in the Narrows at about 4 p. m. is testified to by the light-house keeper at Fort Tompkins, (whose evidence is corroborated by his log-book,) and by the soldier at the same fort. The decree of the district court is affirmed, and the libels dismissed.